U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K [X] ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL YEAR ENDED MARCH 31, 2010 OR [ ] TRANSITION UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to INTERNET INFINITY, INC. (Exact name of registrant as specified in its charter) Nevada 0-27633 95-4679342 (state of (Commission File Number) (IRS Employer incorporation) I.D. Number) 413 Avenue G, #1 Redondo Beach, CA 90277 (310) 493-2244 (Address and telephone number of registrant's principal executive offices and principal place of business) Securities registered under Section 12(b) of the Exchange Act:None Securities registered under Section 12(g) of the Exchange Act: Common Stock, $0.001 par value Check whether the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes []No [X] Check whether the issuer is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act.Yes []No [X] Check whether the issuer (1) filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act during the past twelve months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes[X]No[] Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-K is not contained in this form, and no disclosure will be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[X] State issuer’s revenues for its most recent fiscal year:$9,300 State the aggregate market value of the 4,221,084 voting and non-voting common equity held by non-affiliates computed by reference to the $0.010 average bid and asked price of such common equity, as of July 12, 2010:$42,210. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes[X]No[] As of July 12, 2010, there were 28,718,780 shares of the Registrant's Common Stock, par value $0.001 per share, outstanding. DOCUMENTS INCORPORATED BY REFERENCE If the following documents are incorporated by reference, briefly describe them and identify the part of the Form 10-K (e.g., Part I, Part II, etc.) into which the document is incorporated:(1) any annual report to security holders; (2) any proxy or information statement; and (3) any prospectus filed pursuant to Rule 424(b) or (c) of the Securities Act of 1933 (“Securities Act”).The listed documents should be clearly described for identification purposes (e.g., annual report to security holders for fiscal year ended December 24, 1990).None Transitional Small Business Disclosure Format (check one):Yes[]No[X] ii TABLE OF CONTENTS PART I 1 ITEM 1 Description of Business 2 ITEM 2 Properties 3 ITEM 3 Legal Proceedings 3 ITEM 4 Submission of Matters to a Vote of Security Holders 3 PART II 3 ITEM 5 Market for Registrant’s Common Equity, Related Stockholder Matters andIssuer Purchases of Equity Securities 3 ITEM 7 Management’s Discussion and Analysis of Financial Condition andResults of Operations 4 ITEM 8 Financial Statements 6 ITEM 9 Changes in and Disagreements with Accountants on Accounting andFinancial Disclosure 20 ITEM 9A(T) Controls and Procedures 20 ITEM 9B Other Information 21 PART III 21 ITEM 10 Directors, Executive Officers and Corporate Governance 21 ITEM 11 Executive Compensation 24 ITEM 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 25 ITEM 13 Certain Relationships and Related Transactions, and Director Independence 26 ITEM 14 Principal Accounting Fees and Services 27 PART IV ITEM 15 Exhibits 28 iii PART I Forward Looking Statements Forward-looking statements are not guarantees of future performance.They involve risks, uncertainties and assumptions.The Company’s future results and shareholder values may differ materially from those expressed in these forward-looking statements.Readers are cautioned not to put undue reliance on any forward-looking statements. The matters discussed in this section and in certain other sections of this Form 10-K contain forward-looking statements within the meaning of Section 21D of the Securities Exchange Act of 1934, as amended ("Exchange Act"), and Section 27A of the Securities Act of 1933, as amended ("Securities Act"), that involve risks and uncertainties. All statements other than statements of historical information provided herein may be deemed to be forward-looking statements.Without limiting the foregoing, the words "may", "will", "could", "should", "intends", "thinks", "believes", "anticipates", "estimates", "plans", "expects", or the negative of such terms and similar expressions are intended to identify assumptions and uncertainties which could cause actual results to differ materially from those expressed in them. Any forward-looking statements are qualified in their entirety by reference to the factors discussed throughout this Report. The following cautionary statements identify important factors that could cause Internet Infinity, Inc. ("The Company," "we" or "Company’s") actual results to different materially from those projected in the forward-looking statements made in this Report.Among the key factors that have a direct bearing on The Company’sresults of operations include: § General economic and business conditions; the existence or absence of adverse publicity; changes in, or failure to comply with, government regulations; changes in marketing and technology; changes in political, social and economic conditions; § Success of operating initiatives; changes in business strategy or development plans; management of growth; The Company § Availability, terms and deployment of capital; § Legal, administrative and accounting expenses; § Dependence on senior management; business abilities and judgment of personnel; availability of qualified personnel; labor and employee benefit costs; § Development risks; risks relating to the availability of financing, and § Other factors, including risk factors, referenced in this Report. Because the risk factors referred to above could cause actual results or outcomes to differ materially from those expressed in any forward-looking statements made by the Company, you should not place undue reliance on any such forward-looking statements.Other factors may be described from time to time in Company's other filings with the Securities and Exchange Commission ("SEC"), news releases and other communications.Further, any forward-looking statement speaks only as of the date on which it is made and the Company undertakes no obligation to update any forward-looking statement or statements to reflect events or circumstances after the date on which such statement is made or to reflect the occurrence of unanticipated events.New factors emerge from time to time, and it is not possible for The Company to predict which will arise. In addition, The Company cannot assess the impact of each factor on the Company's business or the extent to which any factor, or combination of factors, may cause actual results to differ materially from those contained in any forward-looking statements. 1 ITEM 1. DESCRIPTION OF BUSINESS. Business Development. Our mission is to help our clients develop and grow their Ecommerce business through our human, capital and technical resources. Internet Infinity, Inc. (the "Company")or (“ITNF”) was incorporated on October 27, 1995 in the State of Delaware. We now conduct our business from our sales headquarters office in Redondo Beach, California.We first had revenues from operations in 1996. Our initial focus was on selling Internet software. By early 1997 and beyond,our software sales were slipping toward zero and Internet Infinity had to find an alternative revenue opportunity to survive. Later, we turned our attention and efforts to selling electronic media duplication and packaging services offered by an unaffiliated company, Video Magnetics, LLC.We did this through our wholly-owned subsidiary, Electronic Media Central Corporation. However, as the result of distributing all the shares of Electronic Media Central Corporation on September 25, 2001 to the shareholders of record on September 18, 2002, Internet Infinity ceased being in the media duplication business, but remained in the production of duplication masters and packaging design and printing. Today, Internet Infinity is seeking profitable, “positive cash flow”company acquisition targets in the eCommerce business. We had revenue of only $9,300 in FY 2010, and no revenue in FY 2009 due to a near fatal autoaccident that took our chairman and president, George Morris, out of everyday management for over one year.However, even though Dr. Morris has returned in good health, there is no assurance that any acquisition or project or a merger can or will be successful at any time. Our plan is to reach out to the management of companies with high potential eCommerce operations to help themgrow further or plan an exit. Our Company believes that we can succeed synergistically with the partnering of other private or public eCommerce companies.The public stock company management experience of our Board of Directors and personal contacts in the investment banking community along with a background in merger and acquisition could allow for a profitable business combination with ITNF. Patents, Trademarks and Licenses We have no proprietary patents, trademarks or licenses. Government Approval and Regulations We need no governmental approval for the design and marketing of our services.We are not aware of any proposed governmental regulations that would affect our operations. Research and Development We have no budget for research and development. Cost of Compliance with Environmental Laws There are no environmental laws that impact any of our operations of marketing and distributingour Internet business services. Employees We employ no persons full or part time and have only limited part-time independent contractors. 2 New Products & Services New products or services are planned as opportunities arise and can be funded for development. ITEM 2. PROPERTIES. Our offices require less than 100 square feet of office space provided by our Chairman George Morris with utilities for the operation.Storage of our records and accounting documents are provided by George Morris and public storage. ITEM 3. LEGAL PROCEEDINGS. We are not, and none of our property is, a party to any pending legal proceedings, and no such proceedings are known to be contemplated. ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. There were no matters submitted to a vote of the stockholders of our company during FY 2010 through the solicitation of proxies or otherwise. PART II ITEM 5. MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. Market Information.Internet Infinity’s common stock is quoted on the Electronic OTC Bulletin Board.Its symbol is “ITNF.” During the last two fiscal years, the range of high and low bid information for our common stock is set forth below.The source of this information is the OTC Bulletin Board. The quotations reflect the inter-dealer prices without markup, markdown or commissions and may not represent actual transactions. High Low FY 2010 1st Qtr. 2nd Qtr. 3rd Qtr. 4th Qtr. FY 2009 1st Qtr. 2nd Qtr. 3rd Qtr. 4th Qtr. On July 12, 2010 there were 28,718,780 shares of common stock outstanding. No shares are subject to securities convertible into such shares of stock. Holders.On July 12, 2010 there were approximately 230 holders of record of our common stock.Some 2,309,984 shares of common stock are held in brokerage accounts under the record name of “Cede & Co.” Dividends.No cash dividends have been declared on the common stock.There are no restrictions that limit the ability of the company to pay dividends on the common stock or that are likely to do so in the future. 3 Recent Sales of Unregistered Securities. During the past three fiscal years, there was one unregistered sale of our common stock by the company.On December 29, 2006, we sold 10 million shares of our common stock in exchange for $28,000 cash and the extinguishment of $222,000 debt owed to the purchaser of the shares – L&M Media, Inc. which is under the control of George Morris, chairman of the board of directors, chief financial officer, and controlling shareholder of the company. Reports to Security Holders. We file reports with the Securities and Exchange Commission.These reports are annual 10-K, quarterly 10-Q and periodic 8-K reports.We will furnish stockholders on the internet with annual reports containing financial statements audited by independent certified public accountants and such other periodic reports as we may deem appropriate or as required by law.The public may read and copy any materials we file with the SEC at the Public Reference Room of the SEC at treet, NE, Washington, D.C. 20549.The public may obtain information on the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330.Internet Infinity is an electronic filer, and the SEC maintains an Internet Web site that contains reports, proxy and information statements and other information regarding issuers that file electronically with the SEC.The address of such site is http://www.sec.gov. ITEM 7 MANAGEMENT’S DISCUSSION AND ANALYSIS. The following discussion and analysis should be read in conjunction with the financial statements and the accompanying notes thereto and is qualified in its entirety by the foregoing and by more detailed financial information appearing elsewhere.See "Financial Statements." Results of Operations The following table presents, as a percentage of sales, certain selected financial data for the two fiscal years ended March 31, 2009 and March 31, 2010. Years Ended3-31 Sales % % Cost of sales Gross margin Selling, general and administrative expenses ) ) Interest income (expense) ) ) Net income (loss) before income taxes ) ) Sales Sales increased from $0 in the fiscal year ended March 31, 2009 to $9,300 in the fiscal year ended March 31, 2010.The increase in sales was attributable primarily to initial orders from our new clients. Gross Margin Gross margin increased from $0 in fiscal year ended March 31, 2009 to $7,440 in fiscal year 2010.The increase in gross margin was attributable to initial orders. 4 Selling, General and Administrative Expense Selling, general and administrative expenses decreased by $33,308 from $63,464, in fiscal year 2009, to $30,156 in fiscal year 2010.A breakdown of the changes is: · Consulting fees to related party decreased to $900 in fiscal year 2010 from $11,241 in 2009 · Professional fees decreased to $18,567 in fiscal year 2010 from $46,066 in 2009 · Other expenses increased to $10,688 in fiscal year 2010 from $6,157 in 2009. · Salaries and related expense remained at $0 for 2010 and $0 in 2009. Net Profit (Loss) We had a net loss from operations, with no provision for income taxes in Nevada, in the fiscal year ended March31, 2010 of $76,508, or $0.003 a share of our common stock.In the fiscal year ended March31, 2009 we had a net loss, after a provision for income taxes, of $107,530, or $0.004 a share of common stock.The loss decreased primarily due to a reduction in sales. Balance Sheet Items The net loss of $76,508 for the fiscal year ended March31, 2010 increased the retained earnings deficit from $2,034,992 on March 31, 2009 to $2,111,502 on March 31, 2010. Our cash position remained at $0 for the fiscal year ended March 31, 2010 and $0 for the fiscal year ended March 31, 2009.Accounts receivable net of allowance for doubtful accounts from non-affiliates remains unchanged at $0 at the end of fiscal year 2009 and 2010, while inventory remained unchanged at zero for the fiscal year ended March 31, 2009 and 2010. Outlook The statements made in this Outlook are based on current plans and expectations.These statements are forward-looking, and actual results may vary considerably from those that are planned. We have been able to stay in operation only (1) from the cash flow generated from the sale of authoring and mastering electronic media products, and (2) because George Morris personally advanced funds to our Company when needed. Internet Infinity, Inc. management believes that it will not generate sufficient cash flow to support operations during the twelve months ended March31, 2011.Although sales and expenses could continue to decline and even if our company can generate a net profit and positive cash flow from operations, additional funds will be necessary for continued operation of the company. Our auditors have issued a going concern statement in Note 3 of the attached financial statements. In addition to cash provided from operations, loans from George Morris can provide additional cash to Internet Infinity. The payment record of our existing customers has been good with low bad-debt losses for over two years from authoring and mastering service customers.Accordingly, management believes the risk of non-payment in the future is manageable if the company extends credit to our existing customers. 5 Off-Balance Sheet Arrangements Our company has not entered into any transaction, agreement or other contractual arrangement with an entity unconsolidated with us under which we have · an obligation under a guarantee contract, · a retained or contingent interest in assets transferred to the unconsolidated entity or similar arrangement that serves as credit, liquidity or market risk support to such entity for such assets, · an obligation, including a contingent obligation, under a contract that would be accounted for as a derivative instrument, or · an obligation, including a contingent obligation, arising out of a variable interest in an unconsolidated entity that is held by, and material to, us where such entity provides financing, liquidity, market risk or credit risk support to, or engages in leasing, hedging, or research and development services with, us. ITEM8. FINANCIAL STATEMENTS. Page Report of Independent Registered Public Accounting Firm dated July 9, 2010 7 Report of Independent Registered Public Accounting Firm dated July 2, 2009 8 Balance Sheet at March 31, 2010 and 2009 9 Statement of Operations for the Years Ended March 31, 2010 and 2009 10 Statement of Stockholders’ Deficit for the Years Ended March 31, 2010 and 2009 11 Statement of Cash Flows for the Years Ended March 31, 2010 and 2009 12 Notes to Financial Statements 13 6 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To:The Board of Directors and Stockholders Internet Infinity Inc. Irvine, California I have audited the accompanying balance sheet of Internet Infinity Inc. as of March 31, 2010 and 2009 and the related statements of operations, shareholders’ deficit and cash flows for the years then ended.These financial statements are the responsibility of the Company’s management.My responsibility is to express an opinion on these financial statements based on my audit. I conducted my audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that I plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.I believe that my audit provides a reasonable basis for my opinion. In my opinion the financial statements referred to above present fairly, in all material respects, the financial position of Internet Infinity Inc. as of March 31, 2010 and 2009 and the results of its operations and its cash flows for the years then ended in conformity with United States generally accepted accounting principles. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern, which contemplates the realization of assets and liquidation of liabilities in the normal course of business.As discussed in Note 3 to the financial statements, the Company has incurred significant losses and has limited revenue.This raises substantive doubt about the Company’s ability to continue as a going concern.Management’s plans in regard to these matters are also described in Note 3.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. The Company has determined that it is not required to have, nor was I engaged to perform, an audit of the effectiveness of its documented internal controls over financial reporting. /s/ John Kinross-Kennedy John Kinross-Kennedy Certified Public Accountant Irvine, California July 9, 2010 7 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors and Stockholders of Internet Infinity, Inc. We have audited the accompanying balance sheet of Internet Infinity, Inc. as of March 31, 2009, and the related statement of operations, shareholders’deficit, and cash flows for the year ended March 31, 2009. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit of these statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Internet Infinity, Inc. as of March 31, 2009, and the results of its operations and cash flows for the year ended March 31, 2009 in conformity with accounting principles generally accepted in the United States of America. The Company’s financial statements are prepared using the generally accepted accounting principles applicable to a going concern, which contemplates the realization of assets and liquidation of liabilities in the normal course of business. The Company has an accumulated deficit of $2,034,994 at March 31, 2009 including a net loss of $107,528 during the year ended March 31, 2009. These factors as discussed in Note 3 to the financial statements, raises substantial doubt about the Company’s ability to continue as a going concern. Management’s plans in regard to these matters are also described in Note 3. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Kabani & Company, Inc. CERTIFIED PUBLIC ACCOUNTANTS Los Angeles, California July 2, 2009 8 INTERNET INFINITY INC. Balance Sheet as at March 31, ASSETS Total Assets $
